DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/27/2022 has been entered and fully considered.
Claims 1-9 and 11-17 are pending of which claims 1 and 12 are independent.  Claims 1 and 12 are amended with previously indicated objected dependent claim 10 to be allowable if rewritten in independent form and claim 10 is now cancelled.
Allowable Subject Matter
Claims 1-9 and 11-17 (renumbered 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…receiving, from the first host server, a notification message notifying
about receipt of a packet transmission request that violates the transmitted
packet transmission rule, when receiving the violating packet transmission
request in the first host server; and outputting the notification message received from the first host server, and wherein the at least one program comprises instructions for executing an operation of transmitting a request for re-installing a virtual machine having output a packet that violates the packet transmission rule to the first host server, based on an input from an administrator corresponding to the notification message.”
	Therefore, the above limitation(s) in combination with remaining limitation(s), and not merely these limitations on their own, of claim 1, is/are not taught nor suggested by the prior art(s) of record in any reasonable combination.  The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.
Independent claim 12 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…receiving, from the first host server, a notification message notifying
about receipt of a packet transmission request that violates the transmitted
packet transmission rule, when receiving the violating packet transmission
request in the first host server; and outputting the notification message received from the first host server, and transmitting a request for re-installing a virtual machine having output a packet that violates the packet transmission rule to the first host server, based on an input from an administrator corresponding to the notification message.”
	Therefore, the above limitation(s) in combination with remaining limitation(s), and not merely these limitations on their own, of claim 12, is/are not taught nor suggested by the prior art(s) of record in any reasonable combination.  The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474